      Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 1 of 14



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    STANLEY PRICE                                             CIVIL ACTION

    VERSUS                                                       NO. 19-11451

    PAULETTE RILEY IRONS, ET AL.                            SECTION “R” (2)



                         ORDER AND REASONS


       The Court has received plaintiff Stanley Price’s motion to disqualify the

Honorable Sarah S. Vance from presiding over these proceedings.1 The

Court also has received Price’s request to supplement the motion for

disqualification.2 The Court grants the motion to supplement, but denies the

motion to disqualify.



I.     BACKGROUND

       This case arises from allegations of impropriety associated with legal

proceedings initiated in state court by Price. 3 Plaintiff accused several state

judges of mishandling his state proceedings. 4 For instance, plaintiff sued



1      R. Doc. 60.
2      R. Doc. 61.
3      See generally R. Doc. 1.
4      See, e.g., id. at 3-5.
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 2 of 14



Judge Robin Giarrusso, 5 alleging that when hearing his case, she “spoke

disrespectful in an insulting obstreperous manner of vociferation was unable

to determine the veracity of the controversy, failed to resolve the issue, ruled

in favor of [the opposing party] and denied plaintiff of his property.” 6 As

explanation for this behavior, plaintiff suggests that Judge Giarrusso “has a

paradigmatic practice of depriving pro se male litigants of due process to

support and promote interest of female private attorneys.”7

      Plaintiff moved to recuse Judge Giarrusso from presiding over his state

proceedings “on the grounds of bias and prejudice.” 8 Plaintiff alleges that

Judge Christopher Bruno, who heard the recusal motion, denied the motion

because he “interpreted and applied his subjective opine that he believed that

Judge Giarrusso’s conduct was altruistic in nature.” 9 So plaintiff sued Judge

Bruno, as well. 1 0

      Plaintiff also sued other judges, 1 1 alleging that they “acted as co-

conspirators to the deceitful and illegal practices to deprive plaintiff of his

legal and state and federal constitutional rights” and “acted in concert to


5     See id. at 2.
6     See id. at 6-7.
7     See id. at 11.
8     See R. Doc. 1 at 7.
9     See id.
10    See id. at 2.
11    See R. Doc. 1 at 2.
                                       2
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 3 of 14



promote and support judicial corruption of Judge Giarrusso for political and

social reasons.” 1 2 Additionally, plaintiff sued the Judiciary Commission of

Louisiana,1 3 and an individual associated with it, 1 4 for inadequately

investigating Judge Giarrusso.1 5

       Plaintiff also sued a lawyer whom he had sued in state court, as well as

her counsel.1 6 He alleged, among other things, that these lawyers defamed

him. 1 7   Additionally, plaintiff sued the Louisiana Office of Disciplinary

Counsel, and one of its staff, 1 8 for allegedly inadequately investigating the

lawyer plaintiff sued in state court, and for improperly investigating plaintiff

himself. 1 9

       In response to the complaint, defendants have submitted various

motions to dismiss. 2 0 The Court has ruled on the motions to dismiss

presented by the defendant judges, granting them. 2 1 After these rulings,

plaintiff submitted a motion to disqualify the Honorable Sarah S. Vance from




12     See id. at 14.
13     See id. at 1.
14     See id. at 3, 8.
15     See id. at 8-9.
16     See R. Doc. 1 at 2, 6.
17     See id. at 12-13.
18     See id. at 2-3.
19     See id. at 11-12.
20     See R. Docs. 8, 24, 25, 29, 35, and 45.
21     See R. Doc. 58 at 1; R. Doc. 59 at 1.
                                        3
      Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 4 of 14



presiding over this matter. 2 2 As grounds for this motion, plaintiff generally

argues that the Court’s “order is bias and prejudice.” 2 3



II.    LEGAL STANDARD

       Two statutes primarily govern the recusal of judges from district court

proceedings, 28 U.S.C. § 144 and 28 U.S.C. § 455. See, e.g., 13D Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 3541 (3d ed.

Apr. 2020 update). Different procedures govern each. Under Section 144, a

party must “file[] a timely and sufficient affidavit that the judge before whom

the matter is pending has a personal bias or prejudice either against him or

in favor of any adverse party.” 28 U.S.C. § 144. The affidavit must, in part,

“state the facts and the reasons for the belief that bias or prejudice exists,”

and it “shall be accompanied by a certificate of counsel of record stating that

it is made in good faith.” Id. A “judge must pass on the legal sufficiency of

the affidavit”—that is, whether “it alleges facts that, if true, would convince a

reasonable person that bias exists”—“but not on the truth of the matters

alleged.” Chitimacha Tribe of La. v. Harry L. Laws Co., 690 F.2d 1157, 1165

(5th Cir. 1982). Upon the filing of a sufficient affidavit, the “judge shall




22     See R. Doc. 60.
23     See id. at 1 (emphasis and capitalization omitted).
                                       4
    Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 5 of 14



proceed no further therein, but another judge shall be assigned to hear such

proceeding.” 28 U.S.C. § 144.

      Section 455, on the other hand, does not require such an affidavit, but

rather requires broadly that “[a]ny justice, judge, or magistrate judge of the

United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). This

provision aims “to avoid even the appearance of partiality.” United States v.

Jordan, 49 F.3d 152, 155 (5th Cir. 1995) (quoting Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 861 (1988)). The statute also enumerates,

under Section 455(b), specific scenarios in which a judge must recuse herself.

Under Section 455(b)(1), for instance, a judge must disqualify himself

“[w]here he has a personal bias or prejudice concerning a party, or personal

knowledge of disputed evidentiary facts concerning the proceeding.” 28

U.S.C. § 455(b)(1).

      Despite these procedural differences, “[s]ubstantively, the modern

sections 144 (motions for disqualification) and 455 (duty of judge to recuse

himself) are ‘quite similar, if not identical.’” United States v. York, 888 F.2d

1050, 1053 (5th Cir. 1989) (quoting Chitimacha, 690 F.2d at 1165). For

instance, under both analyses, a court should consider whether a “judge’s

views are ‘extrajudicial.’” See Tejero v. Portfolio Recovery Assocs., L.L.C.,


                                       5
    Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 6 of 14



No. 18-50661, 2020 WL 1671558, at *7 (5th Cir. Apr. 6, 2020) (quoting Liteky

v. United States, 510 U.S. 540, 551 (1994)). Views that are not extrajudicial—

that is, those “formed by the judge on the basis of facts introduced or events

occurring in the course of the current proceedings, or of prior proceedings”—

“do not constitute a basis for a bias or partiality motion unless they display a

deep-seated favoritism or antagonism that would make fair judgment

impossible.” See id. (quoting Liteky, 510 U.S. at 555).

      Generally, when considering recusal “a court must determine ‘whether

a reasonable and objective person, knowing all of the facts, would harbor

doubts concerning the judge’s impartiality.’” See Tejero, 2020 WL 1671558,

at *8 (quoting Jordan, 49 F.3d at 155); see also Chitimacha, 690 F.2d at 1165.

For close decisions, “the balance tips in favor of recusal.” In re Chevron

U.S.A., Inc., 121 F.3d 163, 165 (5th Cir. 1997) (quoting Nichols v. Alley, 71

F.3d 347, 352 (10th Cir. 1995) (per curiam)). That said, as the recusal

decision is “extremely fact intensive and fact bound,” Jordan, 49 F.3d at 157,

it is “committed to the sound discretion of the district court,” Chevron, 121

F.3d at 165; see also Chitimacha, 690 F.2d at 1166.




                                       6
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 7 of 14



III. DISCUSSION

      A.    Request to Supplement Motion

      Plaintiff moves to file an affidavit in support of his motion for

disqualification.2 4 The Court finds no prejudice in allowing the affidavit, and

thus grants leave to file. See E.D. La. L.R. 7.4 (“Memoranda may not be

supplemented, except with leave of court.”).

      The Court notes, though, that the mere filing of an affidavit does not

automatically trigger the appointment of another judge. The preferred

procedure is for the judge to whom the motion is directed to determine the

sufficiency of the affidavit, rather than transferring the motion to another

judge for that preliminary determination. See Chitimacha, 690 F.2d at 1162.

Consequently, the Court will “pass on the sufficiency of the affidavit.”

Patterson, 335 F.3d at 483.

      B.    Motion to Disqualify

      Plaintiff moves under 28 U.S.C. §§ 144, 453, and 455 to disqualify the

Honorable Sarah S. Vance.2 5




24    R. Doc. 61.
25    See R. Doc. 60 at 1.
                                       7
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 8 of 14



             1. Section 144

      Plaintiff’s motion does not satisfy the requirements of Section 144.

Plaintiff has not “file[d] a . . . sufficient affidavit.” 28 U.S.C. § 144. “A legally

sufficient affidavit must: (1) state material facts with particularity; (2) state

facts that, if true, would convince a reasonable person that a bias exists; and

(3) state facts that show the bias is personal, as opposed to judicial, in

nature.” Patterson v. Mobil Oil Corp., 335 F.3d 476, 483 (5th Cir. 2003).

But plaintiff does not state material facts; rather, he presents subjective

conclusions as a basis for disqualification. For instance, plaintiff’s affidavit

states that “[a]ffiant perceive the judicial review of Judge Sarah S. Vance is

substandard and evades justice,” 2 6 and that “Judge Sarah S. Vance order is

subjective which reveals her attitude toward affiant, insulting to his

intellectual capacity to articulate sufficiency of his claims.” 2 7 Furthermore,

even if taken as facts, these statements would not convince a reasonable

person that bias exists. And even if these statements showed bias, they would

not show bias arising from an extrajudicial source. See id.; see also Tejero,

2020 WL 1671558, at *7. Indeed, “judicial remarks during the course of a

trial that are critical or disapproving of, or even hostile to, counsel, the




26    See R. Doc. 61-2 at 4 ¶ 33.
27    See id. at 4 ¶ 32.
                                         8
    Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 9 of 14



parties, or their cases, ordinarily do not support a bias or partiality

challenge.” Liteky, 510 U.S. at 555.

      Plaintiff has also not met another requirement of the statute.

Specifically, the statute requires that the affidavit “shall be accompanied by

a certificate of counsel of record stating that it is made in good faith.” 28

U.S.C. § 144. But plaintiff does not attach a certificate from counsel of record.

Furthermore, “courts have held that a pro se litigant may not obtain

disqualification of a presiding judge . . . under § 144 because a pro se litigant

cannot meet the plain language of the statute requiring” such a certificate.

Williams v. Magnolia Cafe, No. CV 18-1020-SDD-EWD, 2019 WL 7343507,

at *2 (M.D. La. Dec. 31, 2019); see also Gibson v. Gusman, No. 14-2273, 2014

WL 6469507, at *2 (E.D. La. Nov. 17, 2014) (“[T]he statute . . . provides a

safeguard against the abuse of the privilege granted by the statute, and that

well-founded safeguard is the requirement that the affidavit must be

accompanied by a certificate of counsel of record, and without which the

affidavit is ineffectual to disqualify the judge.” (emphasis omitted) (quoting

Mitchell v. United States, 126 F.2d 550, 552 (10th Cir. 1942))). Overall,

therefore, Section 144 does not provide a basis for disqualification here.




                                       9
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 10 of 14



            2. Section 455

      Similarly, Section 455 does not provide a basis for disqualification.

First, the Court does not find a basis for recusal under the “catchall”

provision of Section 455(a). See Liteky, 510 U.S. at 548. Section 455(a)

states: “Any . . . judge of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28

U.S.C. § 455(a). In making this decision, “a court must determine ‘whether

a reasonable and objective person, knowing all of the facts, would harbor

doubts concerning the judge’s impartiality.’” See Tejero, 2020 WL 1671558,

at *8 (quoting Jordan, 49 F.3d at 155). The Court does not find that a

reasonable and objective person would harbor doubts about impartiality

here, nor does the Court find this decision close.

      Plaintiff broadly argues that “[j]ustification for this pleading is

evidenced by the judge’s interpretation and application of plaintiff’s

complaint, controlling principles, and departure from U.S. Constitution.”2 8

The thrust of plaintiff’s argument is that the Court’s orders granting some of

the filed motions to dismiss “violate[d] plaintiff’s protected interest of a

meaningful opportunity to be heard.” 2 9      In essence, it seems, plaintiff




28    See R. Doc. 60-1 at 1.
29    See id. at 10.
                                     10
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 11 of 14



disagrees with the Court’s rulings that were unfavorable to him. But “judicial

rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky, 510 U.S. at 555. Such actions generally do not support

recusal “unless they display a deep-seated favoritism or antagonism that

would make fair judgment impossible.” See id. The Court does not find

evidence of such antagonism here.

      Furthermore, the Court does not find a basis for recusal in the

enumerated provisions of Section 445(b). Plaintiff argues that “the order is

bias and prejudice,” 3 0 suggesting that Section 455(b)(1) could apply.3 1

Section 455(b)(1) provides for disqualification “[w]here [a judge] has a

personal bias or prejudice concerning a party, or personal knowledge of

disputed evidentiary facts concerning the proceeding.” 28 U.S.C. § 455(b)(1).

But for the same reasons that there is not a basis for recusal due to

impartiality, there is not a basis for recusal due to plaintiff’s subjective belief

of bias or prejudice. In short, the Court finds no reasonable basis supporting

disqualification, especially given the absence of grounds for the Court’s views

to be extrajudicial. The Court also does not find a basis for recusal based on

any of Section 455’s other provisions.




30    See R. Doc. 60 at 1 (emphasis and capitalization omitted).
31    See also R. Doc. 60-1 at 4 (citing 28 U.S.C. § 455(b)(1)).
                                       11
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 12 of 14



            3. Remaining Arguments

      Plaintiff states that he moves for disqualification under 28 U.S.C.

§ 453, in addition to the above statutes. Section 453 provides a judge’s oath

of office, not a mechanism for recusal. See 28 U.S.C. § 453. The Court does

not therefore find a basis for recusal under this statute.

      Additionally, plaintiff enumerates the following grounds for

disqualification: “The order is bias and prejudice”; “The order is a violation

of judicial oath of office”; “The order violates Judicial Code of Conduct

Cannons 1, 2, and 3”; “The order is contradictory to U.S. constitutional law”;

and “The order is contradictory to Federal Rules of Civil Procedure.”3 2 For

the same reasons discussed above, the Court does not find any basis for

recusal on these grounds.

      Nor does the Court find a basis for recusal in any of plaintiff’s

subsidiary arguments.       Plaintiff alleges, for instance, that the Court

“sanctioned the illegal representation of the Attorney General office to

represent” various judicial defendants, and “reached a determination

predicated on the perfidious pleadings of the Attorney General office

appointed staff members.” 3 3 Plaintiff’s argument about the impropriety of




32    See R. Doc. 60 at 1 (emphasis and capitalization omitted).
33    See R. Doc. 60-1 at 2.
                                     12
     Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 13 of 14



the Attorney General’s representation of the judicial defendants is legally in

error, and even if it were not, this argument is not a basis for recusal.

Similarly, plaintiff states that he “demanded this case is tried by a jury not

judge in order to avoid any inexorable paradigmatic patterns experienced in

this judiciary,” 3 4 but suggests that the Court nevertheless conducted a “bench

trial.” 3 5 The Court’s ruling on a motion to dismiss is not a bench trial, and

thus this argument is no basis for recusal. Finally, plaintiff objects to the

Court’s not allowing amendment of his complaint on the basis of futility,

despite the Court’s “addresse[ing an] exception which was argued by plaintiff

in his opposition.” 3 6 But the Court already provided reasons in law for its

rulings, 3 7 and the Court does not find that plaintiff’s disagreements with the

Court’s reading of the law support recusal. In sum, therefore, the Court finds

no merit in plaintiff’s arguments for disqualification.




34    See id. at 9.
35    See id. at 1.
36    See id. at 11.
37    See R. Doc. 58 at 14-17; R. Doc. 59 at 12-15.
                                     13
    Case 2:19-cv-11451-SSV-DPC Document 63 Filed 06/08/20 Page 14 of 14



IV. CONCLUSION

     For the foregoing reasons, the Court GRANTS Price’s request to

supplement his disqualification motion, and DENIES his motion to

disqualify.




          New Orleans, Louisiana, this _____
                                         8th day of June, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    14
